UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-18412 YTB International, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2181181 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1901 East Edwardsville Road, Wood River, IL62095 (Address of principal executive offices)(Zip Code) (618) 655-9477 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of August 8, 2011, there were 94,382,508 shares of the registrant’s Class A Common Stock, $0.001 par value, outstanding and 33,481,485 shares of the registrant’s Class B Common Stock, $0.001 par value, outstanding. 1 YTB INTERNATIONAL, INC. Index to Quarterly Report on Form 10-Q Six months ended June 30, 2011 PART I FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets - June 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) - Three months endedJune 30, 2011 and 2010 4 Condensed Consolidated Statements of Operations (Unaudited) - Six months endedJune 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows (Unaudited) -Six months ended June 30, 2011 and 2010 6-7 Notes To Condensed Consolidated Financial Statements (Unaudited) 8-20 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21-33 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 33 Item 4. Controls and Procedures. 33 PART II OTHER INFORMATION Item 1. Legal Proceedings. 34 Item 1A. Risk Factors. 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 34 Item 3. Defaults Upon Senior Securities. 34 Item 4. [Removed and Reserved.] 34 Item 5. Other Information. 34 Item 6. Exhibits. 34 Signatures 35 2 YTB INTERNATIONAL, INC. Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, In thousands, except share and per share data ASSETS Current assets: Cash $ $ Restricted cash Short-term investments 28 28 Accounts receivable Notes receivable, net - Inventory, net 88 Prepaid marketing commissions and advances Other prepaid expenses and current assets Total current assets Assets held for sale Property and equipment, net (including assets subject to sales contract of $6,515as of June 30, 2011) Goodwill Notes receivable 30 Other assets 10 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current liabilities: Accounts payable $ $ Accrued commissions Accrued payroll and related expenses Other accrued expenses Deferred revenue Short-term debt - Other current liabilities Total current liabilities Other long-term liabilities: Other income tax liabilities Finance obligation - Accrued severance Total other long-term liabilities TOTAL LIABILITIES Commitments and Contingencies (Note 14) STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, 5,000,000 authorized, none issued and outstanding at December 31, 2011 and 2010 - - Class A Common stock, $.001 par value, 300,000,000 shares authorized; 93,855,419 and 81,812,521 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively. 94 82 Class B Common Stock, $.001 par value, 100,000,000 shares authorized; 33,530,458 and 33,373,505 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively; convertible into Class A shares on a one-for-one basis 34 34 Additional paid-in capital Accumulated other comprehensive income 15 12 Accumulated deficit ) ) Treasury stock, at cost, 25,404 shares at June 30,2011 and December 31, 2010 ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 YTB INTERNATIONAL, INC. Condensed Consolidated Statements of Operations (Unaudited) Three months ended June 30, In thousands, except share and per share data NET REVENUES Marketing site sales and monthly fees $ $ Product sales and commissions Other 74 31 Total net revenues OPERATING EXPENSES Marketing commissions Product cost and commissions Depreciation and amortization General and administrative Total operating expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest and dividend income 32 34 Interest expense - ) Foreign currency translation loss (2
